Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2, 10 objected to because of the following informalities:
Claim 2, line 1: “claim 2” should be --claim 1--.
Claim 10, line 4: “configured” should be --configured--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi et al. (JP 2000-028595 using an English machine translation)
Regarding claim 1, Wakabayashi discloses a vibration generating apparatus (Fig. 11J), comprising:
a plurality of piezoelectric members (8, also referred to as 1) (page 19, lines 35-37) (page 5, lines 6-10);
a damping member (2) configured between the plurality of piezoelectric members (page 5, lines 6-10);
a first electrode (17) on a first surface (bottom surface) of the plurality of piezoelectric members and a first surface (bottom surface) of the damping member (page 19, lines 39-40); and
a plurality of second electrodes (9) on a second surface (top surface) of the plurality of piezoelectric members (page 14, lines 11-12),
wherein the first electrode (17) contacts the first surface (bottom surface) of the plurality of piezoelectric members (8) and the first surface (bottom surface) of the damping member (2) (see Fig. 11J).
Regarding claim 7, Wakabayashi discloses the vibration generating apparatus of claim 1, further comprising a third electrode (Fig. 11J: 15, or Fig. 14: 15b) on a second surface (top surface) of the damping member (as best seen in Fig. 11J).
Regarding claim 8, Wakabayashi discloses the vibration generating apparatus of claim 7, wherein the third electrode surrounds at least one of the plurality of second electrodes (Fig. 14: the plurality of 1’s at the center that are covered by 15a each have a second electrode (9) on their top surfaces as shown in Fig. 11J, and note that 15b surrounds all of those particular second electrodes).
Regarding claim 9, Wakabayashi discloses the vibration generating apparatus of claim 1, further comprising a third electrode (e.g., Fig. 14: 15a or 15b) configured to vibrate the damping member (page 28, lines 35-41: piezoelectric members 1 are driven to vibrate by electrodes 15a and 15b, and thus damping members 2 being in adhesion with piezoelectric members 1 (page 12, lines 24-27), will vibrate a bit as well).

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi, and as evidenced by Adachi et al. (US 2007/0063616). See MPEP § 2131.01.III
Regarding claim 5, Wakabayashi discloses the vibration generating apparatus of claim 1, wherein the damping member comprises an silicone resin (page 5, lines 35-41), or
wherein the damping member has an elastic modulus that is lower than an elastic modulus of the piezoelectric member.
Wakabayashi is silent about silicone resin being an elastomer. However, silicone resin is inherently an elastomer as evidenced by Adachi (¶ 0081, 0121). Thus, Adachi provides extrinsic evidence that silicone resin is an elastomer. See MPEP § 2131.01.III.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi
Regarding claim 2, Wakabayashi discloses the vibration generating apparatus of claim 1.
Additionally, Wakabayashi discloses wherein each of the plurality of piezoelectric members includes a curved surface portion to face a first electrode (Figs. 4 and 5 show examples of curved surfaces of 1, portions of which face toward first electrode 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the piezoelectric members (1/8) of Fig. 11J with those of any of Figs. 4 and 5, the motivation being to use piezoelectric members having undulations so as to enhance the adhesion between the piezoelectric members (1/8) and the damping member (2) by the anchor effect, and/or to suppress vibration modes other than the longitudinal axis direction, and/or to improve S/N ratio, and/or to achieve high resolution (page 9, lines 1-7).
Regarding claim 3, Wakabayashi discloses the vibration generating apparatus of claim 2, wherein the damping member includes a portion between the first electrode and the curved surface portion of each of the plurality of piezoelectric members (filler 2 will fill such a portion similar to how it filled a similar portion in Fig. 12J).
Regarding claim 4, Wakabayashi discloses the vibration generating apparatus of claim 2, wherein an angle between the first electrode and a virtual normal line with respect to an intersection point between the curved surface portion and a side surface of each of the plurality of piezoelectric members is within a range from 40 degrees to 60 degrees (page 9, lines 21-26).

Allowable Subject Matter
Claim 10-20 allowed over the prior art of record.
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 6, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim  in combination with the rest of the limitations of claim 6:
“wherein the damping member comprises an elastomer and a piezoelectric ceramic fiber”
In regard to claim 10, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 10 because:
The closest prior art of record, Wakabayashi, teaches a 

a vibration generating apparatus 
a plurality of piezoelectric members (8, also referred to as 1) (page 19, lines 35-37) (page 5, lines 6-10);
a damping member (2) configured between the plurality of piezoelectric members (page 5, lines 6-10);
a first electrode (17) on a first surface (bottom surface) of the plurality of piezoelectric members and a first surface (bottom surface) of the damping member (page 19, lines 39-40); and
a plurality of second electrodes (9) on a second surface (top surface) of the plurality of piezoelectric members (page 14, lines 11-12), and
wherein the first electrode (17) contacts the first surface (bottom surface) of the plurality of piezoelectric members (8) and the first surface (bottom surface) of the damping member (2) (see Fig. 11J).
Wakabayashi fails to teach a display apparatus, comprising:
a display panel configured to display an image; and
a vibration generating apparatus at a rear surface of the display panel, the vibration generating apparatus being configured to vibrate the display panel.
Ahn et al. (US 2019/0050024) discloses a display apparatus (Fig. 5), comprising:
a display panel (200) configured to display an image (¶ 0046); and
a vibration generating apparatus (210a or 210b) at a rear surface of the display panel (see Fig. 5), the vibration generating apparatus being configured to vibrate the display panel (¶ 0060).
It would not have been obvious to combine Wakabayashi with Ahn because the vibration generating apparatus of Wakabayashi is an ultrasonic probe, whereas the vibration generating apparatus of Ahn is for vibrating a display, and thus the vibration generating apparatus of Wakabayashi and Ahn are non-analogous art, and there is no teaching that provides reason to believe than an ultrasonic probe can be used to vibrate a display.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Wakabayashi and Ahn fails to teach in combination with the rest of the limitations of the claim.
Claim 11-20 is/are dependent upon base claims having allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687